ROBERT L. BROWN, Justice, dissenting. [;The majority concludes that the circuit court erred in granting the appellees’ motion to dismiss because Arkansas Code Annotated section 14-298-117 does not contain a statutory requirement that only citizens residing in the county where the road is considered useless may object to a closure petition. The majority’s reasoning behind this conclusion goes something like this. Judge Brown is not a citizen of Independence County. Under the statute, section 14-298-117, he does not have to be to object to a road closure in that county. Thus, he has standing to contest the vacating of a road in a different county. Obviously, there is a gap in the majority’s reasoning. While I agree that section 14-298-117 does not contain the “citizen” requirement, that fact does not decide the issue of standing in this case. In fact, the majority’s conclusion ignores the common law regarding standing which this court follows. See, e.g., Reynolds v. Guardianship of Sears, 327 Ark. 770, 940 S.W.2d 483 (1997). Under the common law, Judge Brown, county judge of Sharp County, still must show he has standing to challenge the closure of a road in Independence County regardless of whether he is a citizen of that county. This court has often set out the basic principles of law regarding standing. For example, we have said that without standing, a party is not properly before the court to advance a cause of action. Farm Bureau Ins. Co. v. Running M Farms, Inc., 366 Ark. 480, 485, 237 S.W.3d 32, 36 (2006). Only a claimant who has a personal stake in the outcome of a controversy has standing. Pulaski County v. Ark. Democrat-Gazette, Inc., 371 Ark. 217, 220, 264 S.W.3d 465, 467 (2007). A party has no standing to raise an issue regarding property in which he or she has no pecuniary interest. Wisener v. Burns, 345 Ark. 84, 92, 44 S.W.3d 289, 294 (2001). Furthermore, to be a proper plaintiff in an action, one must have an interest which has been adversely affected or rights which have been invaded. Reynolds, 327 Ark. at 775, 940 S.W.2d at 486 (citing David Newbern, Arkansas Civil Practice & Procedure § 5-15, at 61-62 (2d ed.1993)). In challenges to the closure of city streets, this court has held that a plaintiff must have sustained a special and peculiar injury or damage to seek relief in the courts. See, e.g., Freeze v. Jones, 260 Ark. 193, 197, 539 S.W.2d 425, 428 (1976) (“Relief is available to those who suffer special and peculiar injury or damage, but this special injury or damage must be such as is not common to the public in general and not just a matter of general public inconvenience.”); City of Little Rock v. Linn, 245 Ark. 260, 274, 432 S.W.2d 455, 464 (1968) (“It has long been recognized, however, that relief against the closing of a public way may be given to those who suffer special and peculiar injury distinct from that of the public in general.... [The injury] must be one which is different in character and not degree from that which every citizen suffers, whose business or pleasure causes him to travel the way.”). The portion of the road at issue in the instant case was located entirely within Independence County. Judge Brown owned no land in either Independence or Sharp County that abutted the portion of the road that was sought to be vacated. Hence, he had no personal stake in the outcome of the controversy and had no interest in the property at |sissue. Moreover, Judge Brown has failed to show that he, either individually or in his role as county judge of Sharp County, has suffered a special or peculiar injury, distinct from that suffered by the public at large, due to the closure of this portion of road in Independence County. Again, the majority simply ignores the common law regarding standing and concludes that because the statute does not contain language requiring an objector to be a citizen of the county in which the vacated road is located, Judge Brown had standing to object. This court has consistently held that it will not engage in statutory interpretations that defy common sense and produce absurd results. See, e.g., Sluder v. Steak & Ale of Little Rock, Inc., 361 Ark. 267, 276, 206 S.W.3d 213, 218 (2005); Green v. Mills, 339 Ark. 200, 205, 4 S.W.3d 493, 496 (1999). And yet the holding advanced by the majority essentially permits anyone in any part of the state, or for that matter, anyone in any state, to object to the closing of a quarter of a mile of a county road in Independence County without having a personal stake in the outcome of the case. This interpretation, of course, flies in the face of common sense and traditional notions of standing that have long been recognized by this court. Simply because the General Assembly did not include the requirement that an objector be a citizen of the county where the road sought to be vacated is located does not decide the question. Furthermore, the majority seems to argue in a footnote that because Judge Brown was not a plaintiff advancing a cause of action, the requirements of standing do not apply to him. It seems to me that the requirements of standing should apply with even greater force to R third parties who interject themselves into an action properly brought by a plaintiff. If the standing requirements are not applicable to third parties in cases like this one, where the statute in question simply fails to include a qualifying requirement, this will open the floodgates and permit third parties to interject themselves into actions where they have absolutely no interest. The majority also asserts in a footnote that Judge Brown was a party to the proceeding before the county court, thus, he was aggrieved by the county court’s decision and permitted to appeal. If he is not a plaintiff, as the majority points out, and he is certainly not a defendant, then what kind of “party” is he? Perhaps Judge Brown’s status could be compared to that of an intervenor. However, an intervenor still must have a personal stake in the outcome of a controversy in order to have standing. See Pulaski County v. Ark. Democrat-Gazette, Inc., supra. Or maybe he could be likened to a person who has been adversely affected or aggrieved by the action of an administrative agency. In that situation, even if he or she was not a party to the administrative action, that person must show that he was adversely affected or aggrieved by the agency action, that he has a personal stake in the outcome of the controversy, and that he can demonstrate a concrete, specific, real, and immediate injury by the agency’s final action in order to seek judicial review of the agency’s decision. See Ark. Beverage Retailers Ass’n, Inc. v. Moore, 369 Ark. 498, 506, 256 S.W.3d 488, 494 (2007). The instant case apparently seems to present the only situation in which a “party to the proceeding” does not have to satisfy standing requirements. linApart from my disagreement with the majority’s reasoning, this is an issue that the General Assembly should examine because it affects roads in every county of this state. As matters currently stand with today’s decision, any person can challenge the closure of a county road without showing that he or she has a personal stake or interest in the outcome of the litigation. This clearly needs clarification. I would affirm the circuit court, and for that reason, I respectfully dissent.